UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Procera Networks, Inc. (Name of small business issuer in its charter) Nevada 7371 33-0974674 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial classification Code Number) (IRS Employer Identification No.) 100C Cooper Court Los Gatos, California 95032 (408) 354-7200 (Address and telephone number of principal executive offices and principal place of business) Douglas J. Glader President Procera Networks, Inc. 100C Cooper Court Los Gatos, California 95032 (Name, address and telephone number of agent for service) Copies to: Eric C. Jensen, Esq. Michael E. Tenta, Esq. Cooley Godward Kronish LLP Five Palo Alto Square, 3000 El Camino Real Palo Alto, CA 94306 Phone; (650) 843-5636Fax:(650) 849-7400 Approximate Date of Proposed Sale to Public: From time to time after this Registration Statement becomes effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o 1 CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered (1) Proposed Maximum offering price per unit (2) Proposed Maximum aggregate offering price (2) Amount of registration fee COMMON STOCK, $0. 21,519,322 SHARES $2.87 $ 61,760,454 $1,896.05 TOTAL 21,519,322SHARES $2.87 $ 61,760,454 $1,896.05 (1) Includes 4,515,459 shares of common stock issuable upon exercise of outstanding warrants.In accordance with Rule 416 under the Securities Act, there are also being registered hereby such indeterminate number of additional shares of common stock as may become issuable pursuant to adjustment provisions of the warrants. (2) The maximum aggregate offering price is estimated in accordance with Rule 457(c) under the Securities act of 1933, as amended, solely for the purpose of calculating the registration fee and is equal to the product resulting from multiplying 21,519,322, the number of shares registered by this Registration Statement, by $2.87, the average of the high and low prices of the Common Stock as reported on the American Stock Exchange ona date within five days prior to the filing of this Registration Statement THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1 EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(a), MAY DETERMINE. 2 THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THE SECURITYHOLDERS IDENTIFIED IN THIS PROSPECTUS MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES, AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES, IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. Subject to Completion, October 5, 2007 PRELIMINARY PROSPECTUS PROCERANETWORKS, INC 21,519,322 Shares of Common Stock The shares of common stock covered by this Prospectus are being registered to permit the selling stockholders to sell such shares from time to time in the public market.Such sales may occur through ordinary brokerage transactions, directly to market makers of our shares or through any other means described in the section entitled "Plan of Distribution”.If any underwriters are involved in the sale of any securities in respect of which this prospectus is being delivered, the names of such underwriters and any applicable commissions or discounts will be set forth in a prospectus supplement.We will not receive any of the proceeds from the sale of common stock by selling stockholders.We will receive proceeds from the exercise by certain selling stockholders who have warrants to purchase our common stock. Our common stock is listed on the American Stock Exchange. Our trading symbol is "PKT".On October 1, 2007, the closing price of our common stock was $2.92 per share. AN INVESTMENT IN OUR SECURITIES INVOLVES A HIGH DEGREE OF RISK.YOU SHOULD PURCHASE OUR SECURITIES ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT.SEE "RISK FACTORS" BEGINNING AT . NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is, 2007 3 PROCERA NETWORKS, INC. TABLE OF CONTENTS Page Number Part I Prospectus 5 The Offering 5 Our Company 5 Summary Financial Data 6 Risk Factors 6 Forward Looking Statements 13 Use Of Proceeds 13 Selling stockholders 13 Plan of distribution 23 Legal proceedings 24 Directors, Executive Officers, Promoters and Control Persons 24 Director Independence 26 Board Committees 26 Security ownership of Certain Beneficial Owners and Management 27 Description of Securities 28 Interest of Named Experts and Counsel 29 Description of business 30 Managements Discussion and Analysis of Financial Condition and Results of Operations 32 Description of Property 42 Certain Relationships and Related Transactions 42 Market for Common Equity and Related Stockholder Matters 42 Executive Compensation 43 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 45 Changes in and disagreements with accountants on Accounting and Financial Disclosure 45 Where You Can Find Additional Information 46 Index to Financial Statements 47 Part II Information not required in Prospectus 107 Indemnification of Directors and Officers 107 Other Expense of Issuance and Distribution 107 Recent Sales of Unregistered Securities 108 Exhibits 109 Undertakings 110 4 Table of Contents Part I ABOUT THIS PROSPECTUS You should rely only on the information contained in this prospectus.We have not authorized any person to provide you with different information.
